DETAILED ACTION
Status of the Application
	Claims 1-7, 9, 11-18 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
	Applicant’s amendment of claims 1-2, 9, and cancellation of claims 8, 10 as submitted in a communication filed on 12/18/2020 is acknowledged. 
	Claims 11-12, 16-18 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-7, 9, 13-15 are at issue and will be examined to the extent they encompass the elected invention.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections
Claims 1-7 are objected to due to the recitation of “sequence as shown in SEQ ID NO: 1”.  Since the term “as shown in SEQ ID NO: 1” could be interpreted as exemplary language, namely “like SEQ ID NO: 1”, to clearly indicate that the sequence has to comprise SEQ ID NO: 1, the term should be amended to recite “sequence of SEQ ID NO: 1”. Appropriate correction is required.


Claim Rejections – Improper Markush Grouping
Claims 1-10, 13-15 were rejected on the basis that they contain an improper Markush grouping of alternatives. In view of Applicant’s amendment of claim 1, which no longer recites the improper Markush grouping, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 101
Claims 1 and 8-10 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  In view of Applicant’s amendment of claim 1, the claims are now directed to a protein having amadoriase activity that is at least 90% sequence identical to the polypeptide of SEQ ID NO: 1, wherein said protein comprises substitutions at one or more positions corresponding to positions selected from positions 280, 267, 269, 54 and 241 of SEQ ID NO: 1.  Since there is no naturally-occurring protein meeting these structural limitations and the Eupenicillum terrenum and Aspergillus nidulans amadoriases of SEQ ID NO: 3 and 10, respectively, are not at least 90% sequence identical to the polypeptide of SEQ ID NO: 1, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1-7, 9, and 13-15 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment.
Claim 1 (claims 2-7, 9, 13-15 dependent thereon) is indefinite in the recitation of “comprising an amino acid sequence……over the full length and comprising, when aligned with the amino acid sequence as shown in SEQ ID NO: 1, substitution  of one or more amino acids  at positions……and having oxidase activity and dehydrogenase activity….(i)….the substituted amino acid is glutamine, serine….; (ii)… the substituted amino acid is methionine, leucine….; (iii)….the substituted amino acid is methionine, leucine…; (iv)….. the substituted amino acid is asparagine, alanine…; and (v) …. the substituted amino to substitute with is A, B, or C”.   Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-7, 9 and 13-15 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action. It is maintained for the reasons of record and those set forth below.
Applicant argues that the claims have been amended to recite additional structural features, which include those amino acids that have to be present at positions corresponding to any one of positions 280, 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection. The Examiner acknowledges the amendments made to the claims, the mutants disclosed and the polypeptides of SEQ ID NO: 1, 3, 6, 9, 10, 11, 44, 53 and 67.  However, the Examiner disagrees with Applicant’s contention that the entire genus of proteins required by the claims is  adequately described.  
The claims require a structural limitation of at least 90% sequence identity with the polypeptide of SEQ ID NO: 1 and one single amino acid that is fully defined at a position corresponding to a position in SEQ ID NO: 1 selected from positions  280, 267, 269, 54 and 241.  Please note that claim 1 only requires one substitution at any one of 5 positions.  It is reiterated herein that the claims encompass 
up to 44 amino acid modifications within the polypeptide of SEQ ID NO: 1 (44 = 0.1x437; SEQ ID NO: 1 has 437 amino acids).  As previously stated, the total number of variants of the polypeptide of SEQ ID NO: 1 having 90% sequence identity to  SEQ ID NO: 1 that result from amino acid substitutions is 437!x1944/(437-44)!/44!  or 1.11x10117 variants. While the specification discloses a limited number of amadoriases, the specification is silent as to the structural features required among an essentially infinite number of structural variants of the polypeptide of SEQ ID NO: 1 so that one could determine which of these variants have the desired enzymatic activity.  As explained in the prior Office action, if one uses the approximation taught by Guo et al., the number of variants having 90% sequence identity to the polypeptide of SEQ ID NO: 1 that one of skill in the art would have to test to find a single variant with enzymatic activity is 8.71x107 variants.  In view of this, one of skill in the art would expect that the vast majority of the species encompassed by the recited genus of proteins having 90% sequence identity to the polypeptide of SEQ ID NO: 1 lack enzymatic activity.  Furthermore, as explained in the prior Office . 

Claims 1-7, 9, 13-15 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an amadoriase comprising all of the amino acid sequence of SEQ ID NO: 1 except for a substitution at a position corresponding to position 280 of SEQ ID NO: 1, an enzyme probe comprising said amadoriase, and an enzymatic sensor comprising said enzyme probe, does not reasonably provide enablement for an amadoriase which is a variant of the polypeptide of SEQ ID NO: 1 having 90% sequence identity with the polypeptide of SEQ ID NO: 1, wherein said amadoriase comprises one or more substitutions at  certain positions corresponding to position within SEQ ID NO: 1, an enzyme probe comprising said amadoriase, or an enzyme sensor comprising said probe.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action. It is maintained for the reasons of record and those set forth below.
Applicant argues that the modified amadoriases in the instant claims are fully enabled by the specification as filed.   Applicant submits that the specification describes specific amino acid alterations that can be made to the polypeptide of SEQ ID NO: 1 to arrive at a modified amadoriase having the recited properties, describes how to measure for the recited properties and provides many examples of variants exhibiting the recited properties. Applicant states that the specification provides a significant amount of guidance, including a number of working examples and a large number of representative species. Applicant further argues that the specification provides a rational and predictable scheme by teaching amino acid positions for target alterations, and exemplary alterations.  Applicant submits that the specification discloses a correlation between structure and function for the modified amadoriases  by teachings regions of homology and specific amino acid positions and substitutions associated with function.  Applicant states that one of skill in the art can routinely make and use an enzyme electrode having an amadoriase with common general knowledge, citing the teachings of Ikebukuro et al. as well as the specification.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments to the claims, the teachings of the specification and those of Ikebukuro et al.  However, the Examiner disagrees with Applicant’s contention that the teachings of the specification and the prior art enable the entire scope of the claims.  While it is agreed that methods to make enzyme probes and electrodes with an amadoriase are known in the art, the issue of enablement in the instant case is related to the genus of amadoriases required to make the claimed electrode and probe. While the specification (Tables 1-2) discloses a very limited number of substitutions that can be made to the polypeptide of SEQ ID NO: 1 at positions corresponding to positions 280, 267, 269, 54 or 241 of the polypeptide of SEQ ID NO: 1 to obtain variants with amadoriase activity, as explained above, the claims encompass variants where any 44 modifications can be made to the polypeptide of SEQ ID NO: 1.   In the case of substitutions, there is no disclosure of  the additional essentially infinite. The Guo approximation suggests that one of skill in the art would have to test 8.71x107 variants to find one single variant with enzymatic activity.  In view of this, one of skill in the art would expect that the vast majority of proteins having 90% sequence identity to the polypeptide of SEQ ID NO: 1 lack enzymatic activity.  Therefore, contrary to Applicant’s assertions, it is not believed that the disclosure of 5 positions where modifications can be made provides a correlation between structure and function or a rational and predictable scheme to determine, from an infinite number of species, which variants  meeting the recited structural limitations have amadoriase activity.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the full scope of the claimed invention is enabled by the teachings of the specification and/or the prior art.

Claim Rejections - 35 USC § 102 (AIA )
Claims 1, 8-10, and 13 were rejected under 35 U.S.C. 102(a)(1) and  35 U.S.C. 102(a)(2) as being anticipated by Ichiyanagi et al. (PCT/JP2011/067898 filed 8/4/2011 and published as WO 2012/018094 published 2/9/2012; US application No. 13/814,692 is the national stage of PCT/JP 2012/083779; US Publication No. 2013/0267007 published 10/10/2013).  
In view of the fact that claim 1 has been amended to now require a protein which is at least 90% sequence identical to the polypeptide of SEQ ID NO: 1, and the protein of Ichiyanagi et al. is not at least withdrawn. 

Claims 1-7, 9, 13 remain rejected under 35 U.S.C. 102(a)(1) and  35 U.S.C. 102(a)(2) as being anticipated by Masakari et al. (PCT/JP 2012/083779 filed 12/27/2012 and published as WO 2013/100006 on 7/4/2013; cited in the IDS; US application No. 14/369192 is the national stage of PCT/JP 2012/083779;  US Publication No. 2014/0356928; cited in the IDS). 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below. 
 Applicant argues that Masakari et al. disclose an amadoriase having a tyrosine at the position corresponding to position 267 of the polypeptide of SEQ ID NO: 1 and the claims as amended require a methionine, leucine, isoleucine, tryptophan, valine or alanine at such position.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments to the claims and the teachings of Masakari et al. regarding tyrosine at the position corresponding to position 267 of the polypeptide of SEQ ID NO: 1.  However, it is noted that the teachings of Masakari et al. are not limited to a tyrosine at the position corresponding to position 267 of the polypeptide of SEQ ID NO: 1.  It is reiterated herein that Masakari et al. teach (i) a variant of the polypeptide of SEQ ID NO: 1 having at least 90% sequence identity with the polypeptide of SEQ ID NO: 1, wherein said variant has amadoriase activity, and wherein said variant comprises any substitution at the position corresponding to position 267 of the polypeptide of SEQ ID NO: 1 (page 2, paragraphs [0043]-[0048]; page 4, paragraph [0094]; page 38, claim 1), and (ii) a kit for measuring a glycated protein, wherein said kit comprises said variant (page 3, paragraph [0087]; page 39, claims 8-9).  The polypeptide of SEQ ID NO: 1 in the instant application and the polypeptide of SEQ ID NO: 1 of Masakari et al. are identical.  Since the amino acid at position 267 of SEQ ID NO: 1 is a phenylalanine, the variants of Masakari et al. that have a substitution at the position corresponding to position 267 of the polypeptide of SEQ ID NO: 1 are variants that have any one of the 19 amino acids that are not phenylalanine.  As such, the variants of the polypeptide of SEQ ID NO: 1 disclosed by .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 14-15 were rejected under 35 U.S.C. 103 as being unpatentable over Ichiyanagi et al. (PCT/JP2011/067898 filed 8/4/2011 and published as WO 2012/018094 published 2/9/2012; US application No. 13/814,692 is the national stage of PCT/JP 2012/083779; US Publication No. 2013/0267007 published 10/10/2013) in view of Ikebukuro et al. (US Patent No. 8497083, issued 7/30/2013; cited in the prior Office action).  
As indicated above, claim 1 has been amended so that the claims now require a protein having at least 90% sequence identity with the polypeptide of SEQ ID NO: 1. In view of the fact that the protein of Ichiyanagi et al. is not at least 90% sequence identical to the polypeptide of SEQ ID NO: 1, and withdrawn.

Claims 14-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Masakari et al. (PCT/JP 2012/083779 filed 12/27/2012 and published as WO 2013/100006 on 7/4/2013, cited in the IDS; US application No. 14/369192 is the national stage of PCT/JP 2012/083779;  US Publication No. 2014/0356928, cited in the IDS) in view of Ikebukuro et al. (US Patent No. 8497083, issued 7/30/2013; cited in the prior Office action).  
This rejection has been discussed in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that Masakari et al. only teach a tyrosine substitution at the position corresponding to position 267 of the polypeptide of SEQ ID NO: 1 and do not teach a methionine, leucine, isoleucine, tryptophan, valine or alanine at such position.  Applicant states that Ikebukuro et al. do not further cure the deficiencies of Masakari et al. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to the claims and the fact that the claims require a methionine, leucine, isoleucine, tryptophan, valine or alanine at the position corresponding to position 267 of the polypeptide of SEQ ID NO: 1.  The Examiner also acknowledges that Ikebukuro et al. do not teach a variant of the polypeptide of SEQ ID NO: 1 having methionine, leucine, isoleucine, tryptophan, valine or alanine at the position corresponding to position 267 of the polypeptide of SEQ ID NO: 1.  However, as extensive discussed above, the variants of the polypeptide of SEQ ID NO: 1 disclosed by Masakari et al. that have a substitution at the position corresponding to position 267 of the polypeptide of SEQ ID NO: 1 encompass variants having alanine, isoleucine, glycine, valine, tryptophan, tyrosine, histidine, proline, methionine, arginine, asparagine, glutamic acid, glutamine, serine, threonine, lysine, aspartic acid, cysteine, or leucine at the position  corresponding to position 267 of the polypeptide of SEQ ID NO: 1, by virtue of the fact that there are twenty amino acids and Masakari . 

Double Patenting
Claims 1-7, 9 and 13 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-9 of U.S. Patent No. 9,701,949 (common assignee, common inventors Masakari and Ichiyanagi).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that claim 1 requires the amino acid at the position corresponding to phenylalanine at position 267 to be substituted with another amino acid, whereas pending claim 1 requires methionine, leucine, isoleucine, tryptophan, valine or alanine at the position corresponding to position 267 of SEQ ID NO: 1.  Applicant states that the Examiner has failed to provide any reason or rationale as to why the species of substitutions recited in claim 1 of the instant application are obvious over the genus of substitutions in claim 1 of US Patent No. . 9,701,949.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner agrees that claim 1 of US Patent No.  9,701,949 does not specifically recite a substitution with any one of amino acids methionine, leucine, isoleucine, tryptophan, valine or alanine.  However, as explained in the prior Office action, the polypeptide of SEQ ID NO: 1 in the instant application and the polypeptide of SEQ ID NO: 1 of U.S. Patent No. 9,701,949 are identical and the amino acid at position 267 of the polypeptide of SEQ ID NO: 1 is a phenylalanine.  Therefore, since claims 1, 4-9 of US Patent No. 9,701,949 require variants having at least 90% sequence identical to the polypeptide of SEQ ID NO: 1, wherein said variants have any amino acid other than phenylalanine at fully defined as set forth above. As such, the variants and kit of claims 1, 4-9 of US Patent No. 9,701,949 would anticipate the variants and kit of claims 1-7, 9 and 13 of the instant application because the variants and kit of claims 1, 4-9 of US Patent No. 9,701,949 (variant comprises alanine, isoleucine, glycine, valine, tryptophan, tyrosine, histidine, proline, methionine, arginine, asparagine, glutamic acid, glutamine, serine, threonine, lysine, aspartic acid, cysteine, or leucine  at the position corresponding to position 267 of the polypeptide of SEQ ID NO: 1) encompass the variants and kit of claims 1-7, 9 and 13 of the instant application (variant comprises methionine, leucine, isoleucine, tryptophan, valine or alanine at the position corresponding to position 267 of the polypeptide of SEQ ID NO: 1).

Claims 14-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-9 of U.S. Patent No. 9,701,949 (common assignee, common inventors Masakari and Ichiyanagi) in view of Ikebukuro et al. (US Patent No. 8497083, issued .
Claims 14-15 of the instant application are directed in part to (i) an enzyme electrode comprising a variant of the polypeptide of SEQ ID NO: 1 having at least 90% sequence identity with the polypeptide of SEQ ID NO: 1, wherein said variant has amadoriase activity, and wherein said variant comprises a substitution at the position corresponding to position 267 of the polypeptide of SEQ ID NO: 1, wherein the substitution is made with a methionine, leucine, isoleucine, tryptophan, valine or alanine residue,  and (ii) an enzyme sensor comprising said enzyme electrode.  
As previously stated, claims 1 and 4-9 of U.S. Patent No. 9,701,949 are directed in part to a variant of the polypeptide of SEQ ID NO: 1 having at least 90% sequence identity with the polypeptide of SEQ ID NO: 1, wherein said variant has amadoriase activity, and wherein said variant comprises a substitution at the position corresponding to position 267 of the polypeptide of SEQ ID NO: 1, and a kit for measuring a glycated protein, wherein said kit comprises said variant.  The polypeptide of SEQ ID NO: 1 in the instant application and the polypeptide of SEQ ID NO: 1 of U.S. Patent No. 9,701,949 are identical.  Since the amino acid at position 267 of SEQ ID NO: 1 is a phenylalanine, the variants of claims 1, 4-9 of US Patent No.  9,701,949 are variants that have any of the 19 amino acids that are not phenylalanine at the position corresponding to position 267 of SEQ ID NO: 1, including methionine, leucine, isoleucine, tryptophan, valine or alanine.  See extensive discussion above.
Ikebukuro et al. teach a mutant fructosyl amino acid oxidase which has less oxidase activity while maintaining the dehydrogenase activity (Abstract), a kit for measuring HbA1c, (column 9, lines 59-62-column 10, lines 1-20), an enzyme electrode having the fructosyl amino acid oxidase (amadoriase) and an enzyme sensor comprising the enzyme electrode (column 10, lines 21-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make an enzyme electrode comprising the amadoriase of claims 1 and 4-9 of U.S. Patent No. 9,701,949, and an enzyme sensor comprising said enzyme electrode.   A person of ordinary skill in the art is motivated to make such electrode and sensor because Ikebukuro et al. teach that one can 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Allowable Subject Matter
An amadoriase comprising all of the amino acid sequence of SEQ ID NO: 1 except for a substitution at a position corresponding to position 280 of SEQ ID NO: 1, an enzyme probe comprising said amadoriase, and an enzymatic sensor comprising said enzyme probe appear to be allowable over the prior art of record.

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the 
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
March 12, 2021